Plaintiff in error was convicted at the January, 1911, term of the county court of Pottawatomie county, on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and on the 17th day of March, thereafter, was sentenced by the court, in accordance with the verdict of the jury, to pay a fine of two hundred fifty dollars and be imprisoned in the county jail for a period of sixty days. The appeal was perfected in this court on the 10th day of May, 1911. A careful examination of the record discloses no errors prejudicial to the substantial rights of the plaintiff in error. The judgment is affirmed.